Citation Nr: 1453381	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for bilateral pes planus.  

5.  Entitlement to service connection for bilateral hallux valgus.  

6.  Entitlement to service connection for bilateral Achilles tendonitis.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from June 1982 to December 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.  

In May 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issues of entitlement to service connection for a right knee disorder, a left knee disorder, bilateral pes planus, bilateral hallux valgus, and bilateral Achilles tendonitis.  Accordingly, those issues addressed in the REMAND portion of the decision below.

FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 2002, the RO confirmed and continued its denial of service connection for a right knee disorder.

2.  Evidence associated with the record since the March 2002 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The RO's March 2002 rating decision, which confirmed and continued its denial of the appellant's claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.
The record shows that the appellant has submitted new and material evidence to reopen her claim of entitlement to service connection for a right knee disorder.  Therefore, any further effort to assist the appellant in the development of that issue would be unnecessary.  The reasons and bases for that decision are set forth below.  

Analysis

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The appellant's claim of entitlement to service connection for a right knee disorder was initially considered and denied by the RO in January 1994.  Several years later, the appellant sought to reopen that claim.  However, in March 2002, the RO confirmed and continued the denial, because the appellant had not submitted new and material evidence with which to reopen the claim.  The appellant was notified of each of those decisions, as well as her appellate rights.  However, she did not file a notice of disagreement on either occasion.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993) (codified as amended/revised at 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2001)).  

In March 2002, the evidence on file consisted of the appellant's service treatment records; reports of VA examinations, performed in January 1994 and March 2001; and reports of the appellant's treatment at a military medical facility from October 1994 to March 1998.  They showed that in service in November 1990, the appellant had been treated for a strained right knee.  However, there were no further complaints or clinical findings of a chronic, identifiable right knee disorder during the appellant's service.  Such a disorder was not manifested until October 1994, when the appellant slipped and fell while working as a waitress.  She sustained a torn right anterior cruciate ligament and underwent reconstructive surgery.  There were no findings of a nexus to service, and therefore, service connection was denied. As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's March 2002 decision includes a March 2010 statement from a retired military physician.  He opines that the appellant's continuing right knee pain is more likely the result of an unresolved right knee injury during the appellant's service.  


As noted, this evidence is presumed credible for the limited purpose of determining whether the claim should be reopened. Presumed credible, the opinion provides evidence of a nexus to the appellant's service; and, therefore, tends to relate to an unestablished fact necessary to substantiate the claim.  The additional evidence is neither cumulative nor redundant of the evidence of record in March 2002.  When considered with the evidence previously of record, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a right knee disorder is granted.  


REMAND

The presumption of credibility which attaches to evidence submitted in support of an application to reopen a claim does not survive reopening. Instead, VA must develop the claim and then readjudicate it on the questions of relevance, competency and credibility. Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Request the appellant's service personnel records, including, but not limited to, the list of uniforms and equipment she was issued, as well as her assignment orders and performance reports.  

2.  Ask the appellant for name of the health care provider who treated her or the medical facility where she was hospitalized for 7 days in 1994 for reconstructive right knee surgery.  The AOJ must also ask for the dates of that hospitalization.  Then, the AOJ must contact that health care provider or medical facility DIRECTLY and request a copy of her treatment records associated with the right knee surgery - to include the hospital discharge summary, consultation reports, reports or radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  Also request that the appellant provide any such records she may have in her possession.  

If the records are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an agency or department of the federal government, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  

3.  After the evidence in parts 1 and 2 has been associated with the claims folder, return the claim to the October 2011 VA orthopedic examiner.  The examiner must review the record, including the additional evidence, and provide an addendum to his October 2011 opinion.  

The examiner must render an opinion as to whether the appellant's right knee disorder is the result of any incident during her service, including, but not limited to, her right knee strain in November 1990.  

The examiner must also render an opinion as to whether the appellant's left knee disorder is proximately due to or has been aggravated by her right knee disorder (I.E., THE EXAMINER MUST ADDRESS THE QUESTION OF BOTH CAUSE AND WORSENING BY THE RIGHT KNEE DISORDER).  

PLEASE NOTE:  For a finding of aggravation, the examiner must determine that there has there been an increase in the severity of the left knee disorder that is proximately due to or the result of the right knee disorder and not due to the natural progress of the left knee disorder.  

The VA examiner must state HOW AND WHY he reached the opinion they did.  If the examiner is unable to reach an opinion without resort to SPECULATION, he must state why that it is so.  

If the October 2011 VA examiner is unavailable, the AOJ must forward the case to a similarly qualified VA health care provider for a review of the record and answers to the foregoing questions.  If it is determined that an additional VA examination is necessary, prior to answering those questions, such an examination must be scheduled.  

4.  Schedule the appellant for another examination by a VA HEALTH CARE PROVIDER WHO HAS NOT SEEN HER PREVIOUSLY.  The purpose of the examination is to determine the nature and etiology of ANY AND ALL foot disorder(s) present, TO INCLUDE BILATERAL PES PLANUS, BILATERAL HALLUX VALGUS, AND BILATERAL ACHILLES TENDONNITIS.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If pes planus is found, the examiner must render an opinion as to whether there is CLEAR AND UNMISTAKABLE EVIDENCE that the pes planus existed prior to the appellant's service.  The examiner must base the opinion on the APPELLANT'S REPORT, THE EXAMINATION OF THE APPELLANT, THE EVIDENCE OF RECORD, THE EXAMINER'S MEDICAL TRAINING AND EXPERIENCE, AND THE MEDICAL LITERATURE.  

The examiner's considerations must include, but are not limited to, whether there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof ) as to whether or not the appellant's pes planus existed prior to service.  Similarly, symptoms of pes planus from the appellant's date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish preservice existence thereof.

If the examiner finds CLEAR AND UNMISTAKABLE EVIDENCE that the appellant's pes planus existed prior to her service, the examiner must render an opinion as to whether there is CLEAR AND UNMISTAKABLE EVIDENCE that it was not aggravated by the appellant's service.  The examiner must state SPECIFICALLY whether or not there was an increase in pes planus during the appellant's service; and, if so, whether or not that increase was beyond the natural progress of the pes planus.  

PLEASE NOTE:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

Following the February 2011 VA examination, the VA examiner found that the appellant's bunion formation was the result of an altered gait due to pes planus.  The VA examiner also diagnosed Achilles tendonitis.  However, he did not render an opinion as to whether the Achilles tendonitis was the result of that noted during the appellant's active duty.  He did state that the appellant's bunion formation would have no correlation with Achilles tendonitis.  However, the VA examiner did not explain HOW AND WHY he reached that opinion.  

If Achilles tendonitis is found, the examiner must render an opinion as to whether the disorder was first manifested by the Achilles tendonitis in service.  If no such correlation is found, but pes planus and/or hallux valgus is diagnosed, the examiner must render an opinion as to whether the appellant's Achilles tendonitis is proximately due to or has been aggravated by pes planus and/or hallux valgus.  

PLEASE NOTE:  For a finding of aggravation, the examiner must determine that there has there been an increase in the severity of the Achilles tendonitis that is proximately due to or the result of the pes planus and/or hallux valgus and not due to the natural progress of the Achilles tendonitis.  

For all opinions, the VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that it is so.  

5.  The appellant is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  

If the appellant fails to report for a scheduled VA examination, a copy of the notice informing her of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  When the actions above have been completed, the AOJ must undertake any additional necessary development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a right knee disorder, a left knee disorder, pes planus, hallux valgus, and Achilles tendonitis. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so. However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


